Citation Nr: 1415475	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to December 1948.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing was held in front of the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to a TDIU was remanded by the Board in August 2012 and March 2013 for further development, and in June 2013 the Board issued a decision that denied entitlement to a TDIU prior to December 29, 2010 and dismissed the issue of entitlement to a TDIU since December 29, 2010 as moot.  

Thereafter, the appellant appealed the denial of entitlement to a TDIU prior to December 29, 2010 to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order Pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary, the Court set aside the Board's decision regarding the issue of entitlement to a TDIU prior to December 29, 2010 and remanded this issue to the Board for readjudication.  The part of the decision that addressed entitlement to a rating in excess of 80 percent for bilateral hearing loss and entitlement to a TDIU since December 29, 2010 was not disturbed.  It is noted that a schedular 100 percent rating for hearing loss was assigned effective December 29, 2010, rendering a claim for TDIU after that date moot.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a March 2014 Post-Remand Brief pertinent to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

The evidence indicates that prior to December 29, 2010, the Veteran's service-connected disabilities were not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU prior to December 29, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.304, 3.159. 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2009 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In an April 2009 letter, the Veteran was provided notice regarding specifically what information and evidence is needed to substantiate a claim for TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The issue was lasted adjudicated by the Appeals Management Center (AMC) in May 2013, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, VA treatment records, private treatment records, lay statements of the Veteran and his family members, and the testimony of the Veteran's May 2012 Travel Board hearing.  During the May 2012 hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

As noted, the Veteran's claim was remanded for additional development by the AMC in August 2012 and March 2013.  An additional VA examination was scheduled and held in October 2012, and the report has been associated with the claims file.  In March 2013 the Veteran was requested to provide authorization to contact his private medical care professionals regarding clarification of private audiological examinations, but no response was received from the Veteran.  An addendum opinion was requested relating to the October 2012 examinations report.  While the examiner who performed the October 2012 examination was not available to provide the addendum, a similarly qualified staff audiologist provided an adequate addendum response in April 2013.  All new evidence was associated with the claims file and considered in the May 2013 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, the Veteran has met the criteria of a single service-connected disability ratable at 60 percent or more, as he has been rated at least 60 percent or more for bilateral hearing loss since February 28, 2006.

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis

The Veteran is claiming entitlement to a TDIU prior to December 29, 2010.  The Veteran submitted the current claim for a TDIU in February 2009, stating that he had last worked as a painter until he stopped in 1985 and that he was now unable to work due to his hearing loss disability.  In a June 2013 Board decision, the Board granted an increased rating to 100 percent for bilateral hearing loss from December 29, 2010, and determined that the issue of entitlement to a TDIU from that date onward was moot.

For the period of February 2009 to December 2010, the Veteran was service connected for hearing loss at 80 percent, tinnitus at 10 percent, and scars of the bilateral extremities at 10 percent.  As the Veteran has never asserted that his service-connected scars have caused him any difficulties with functioning or employment, and at his May 2012 hearing he specifically indicated that his tinnitus has not caused him problems functioning or communicating with others, the analysis below will focus exclusively on his service-connected hearing loss, which the Veteran clearly contends is the reason he is unable to obtain and maintain substantially gainful employment.

The Veteran has submitted statements to VA and testified at a May 2012 Board hearing in which he indicated that he is physically in good shape and would like to work as a greeter or doing cart transferral at a supermarket, but hearing loss prevents him from holding a conversation with anyone and thus prevents him from holding this type of job.  The Veteran has stated that he is unable to comprehend conversations, the television, or regular telephones.  The Veteran stated that he worked as a firefighter for 23 years until he left that job in 1978 for reasons unrelated to hearing loss.  The Veteran stated that he then worked as a painter for a decorating company until 1986 or 1987, and that hearing loss did make his job more difficult because it was more difficult to communicate with people and caused him to make mistakes, have to ask for clarification of instructions, or appear unfriendly to those who were unaware of his hearing loss.  The Veteran stated that when he was working, he had difficulty using the telephone because of his hearing loss, which made his jobs more difficult.  The Veteran also stated that despite this hearing loss, it did not prevent him from being able to perform his job as a painter and that he was able to hear and understand other people if they spoke slowly and he was able to watch their lips.

The Veteran's wife and daughter have also submitted statements indicating that the Veteran has tremendous difficulty communicating with people because of his hearing loss, but they did not discuss how this disability impacts his ability to work or whether it would prevent him from all types of employment.

At a February 2009 VA examination the Veteran reported that he had difficulty hearing at all times, even with hearing aids, and that he had the most trouble understanding women's voices, especially when there is even minimal background noise present.  The Veteran reported that he worked for the fire department for 23 years and drove a dump truck for 1 year.  The examiner found that the Veteran's disability had significant effects on his occupational functioning due to hearing difficulty, but no effect on his usual daily activities.

At an October 2009 VA examination the Veteran reported that he wasn't able to understand conversations without the use of his hearing aid and that even with his hearing aid he was unable to hear conversations in the presence of background noise.  The examiner found that the Veteran's disability would cause significant effects on his occupational functioning due to difficulty hearing and understanding conversation in all listening situations, but found no effects on usual daily activities.

In January 2010 the Veteran received another VA examination, at which he again described having difficulty hearing conversations without his hearing aid or hearing speech with the hearing aid when background noise is present.  The examiner found that the Veteran's hearing loss caused significant effects on his occupational functioning because it would cause him severe difficulty hearing conversational speech and certain environmental sounds.  He stated that the use of amplification assistance would decrease, but not eliminate, these difficulties.  He also stated that "this hearing impairment alone would not prevent the average person from obtaining and maintaining gainful employment" and found no effects on his usual daily activities.

At an October 2012 VA examination the Veteran stated that his hearing loss made it difficult for him to hear the television and his wife's voice.  The examiner indicated that hearing loss would impact the Veteran's ordinary conditions of life and his ability to work.  

In an April 2013 addendum opinion to the October 2012 examination requested for further discussion regarding the Veteran's disability's impact on his occupational functioning, a VA audiologist reviewed the Veteran's VA treatment records and examination reports and opined that the Veteran's hearing loss and tinnitus disabilities did not cause individual unemployability.  The audiologist further stated that while bilateral hearing loss would limit the Veteran's ability to understand speech, there were medical treatments that the Veteran has not yet tried that would lessen the severity of his disability.  He further stated that bilateral hearing loss caused "very limited barriers to both physical and sedentary gainful employment" and that he would be "as likely to seek and maintain gainful employment as any other average person."  The examiner stated that the Veteran's hearing impairment, "as severe as the hearing loss may be, has little, if any effect, upon individual unemployability."  He additionally found that the Veteran's tinnitus caused no functional disability.

The Veteran's private physician submitted a letter in May 2009 stating that the Veteran "has no possibility of regaining his hearing.  It is permanently lost.  As a result of this condition, the patient is 100% totally and permanently disabled."  The physician provided no further explanation of what precisely he meant by "totally and permanently disabled" nor did he provide any rationale or explanation for this finding.  He did not include any discussion of the Veteran's functional capabilities or work history, and did not indicate that he was familiar with the Veteran's prior work or medical history.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected hearing loss did not prevent him from obtaining and maintaining substantially gainful employment prior to December 29, 2010.  While the Veteran certainly has had a severe hearing loss impairment, which likely has made some employment options more challenging for the Veteran, none of the VA examination reports of record have found the he was unable to obtain or maintain substantial and gainful employment.  The Board acknowledges that the Veteran's hearing loss may prevent him from the types of employment where the ability to hear or easily communicate is necessary, including his earlier employment as a fire fighter.  However, the competent and probative medical opinions in the record indicate the Veteran's disability does not prevent all types of sedentary or physical employment, and a hearing loss disability would not prevent the Veteran from engaging in his most recent full-time employment as a house painter.  Although some examiners have acknowledged the considerable impact of the Veteran's severe hearing loss on his functioning, it does not automatically follow that all substantially gainful occupations are therefore made impossible.  The February and October 2009 VA examiners both noted that hearing loss had a significant impact on the Veteran's occupational functioning, but did not indicate that it prevented him from obtaining and maintaining all substantially gainful employment.  The only opinions to address the issue of employability at length are those of January 2010 and April 2013.  Both opinions clearly indicated that hearing loss alone would not significantly affect the Veteran's employability or preclude him from finding and maintaining employment.  The Board acknowledges the Veteran's credible lay statements regarding the frustrations associated with decreased hearing ability, but must place greater probative weight on the competent medical opinions concerning the Veteran's capability than the Veteran's own contentions as to the limitations caused by his disability.

As was indicated by the January 2014 JMPR, there is one medical opinion of record which supports the Veteran's contentions, that of the May 2009 private physician's letter, which stated that based on the "natural reading of the phrase '100% totally and permanently disabled' would indicate that the physician was opining that Appellant was not employable."  See JMPR, p. 2.  The Board finds, however, that the May 2009 letter is far less probative that the opinions provided by the VA examiners, and therefore the weight of the evidence remains against the claim.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997.  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Although the May 2009 letter was written by a physician, who is presumably competent to discuss the functional impact of the Veteran's disability, the physician did not provide any rationale for his conclusion and, therefore, his opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The May 2009 letter fails to explain why the Veteran would be completely disabled for purposes of employment or to give any rationale for its finding.  Furthermore, such a finding is inconsistent with the functional impact that has been described by the Veteran himself, who has indicated that his primary difficulties with hearing loss have involved difficulty with speech communication, such as using the telephone or understanding instructions.  He has, however, stated that he was able to adequately function in his job as a painter despite this disability, and has demonstrated that he is able to understand speech and to communicate when the speech is sufficiently loud, slow, and/or clear.  The Board, as the fact-finder, finds that, in the absence of any explanation or rationale for why the Veteran's bilateral hearing loss prior to December 29, 2010 would render him "100% totally and permanently disabled," the May 2009 physician's letter can be assigned only minimal probative value, and this opinion is greatly outweighed by the far more probative VA opinions of record.

The Board reiterates that the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the Veteran may be precluded from some types of employment, such as those which require frequent conversation with the public or use of the telephone, the preponderance of the evidence of record demonstrates that the Veteran was not precluded from securing and following gainful employment which provided reasonable accommodation for his hearing loss disability.  The Veteran himself has stated that he was able to work as a painter for many years even though his hearing was very poor.

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment consistent with his education prior to December 29, 2010, and the Veteran's claim for a TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU prior to December 29, 2010 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


